Citation Nr: 1439806	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-41 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis of the left foot.

2.  Entitlement to service connection for plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to April 1988,  December 1990 to May 1991, and January 2003 to May 2003 with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the RO in Cleveland, Ohio that denied service connection for plantar fasciitis of the right foot, and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for plantar fasciitis of the left foot. 

A personal hearing was held in June 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board notes that in a July 2004 rating decision, the RO initially considered and denied the claim for service connection for plantar fasciitis of the left foot, and the Veteran did not thereafter perfect a timely appeal of that decision to the Board. This ordinarily would mean that initial decision has become final and binding on him as to this issue based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen this claim before reconsidering it on its underlying merits.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).  However, since that initial decision, the Veteran has submitted an additional relevant service treatment record dated in October 2003 that was not of record at the time of the July 2004 rating decision.

Governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances.  See 38 C.F.R. § 3.156(c) (2013).  Thus, the Board will reconsider this claim on its merits.

The issue of entitlement to service connection for plantar fasciitis of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of evidence for and against the claim as to whether the Veteran's current plantar fasciitis of the left foot began during his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's current plantar fasciitis of the left foot was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision regarding plantar fasciitis of the left foot.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the June 2014 Board hearing.  Moreover, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate the appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

Service Connection 

The Veteran contends that he has plantar fasciitis of the left foot that was incurred during active duty in 2003.  

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Plantar fasciitis is not listed in 38 C.F.R. § 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

A review of the evidence of record reflects that Dr. T. has diagnosed the Veteran with bilateral plantar fasciitis.  See private medical records dated from 2004 to 2006.  The first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

A review of the Veteran's service treatment records reveals that during his January 2003 to May 2003 period of active service, he was treated in May 2003 for plantar fasciitis of the left foot.  In a May 2003 report of medical history, the Veteran complained of foot trouble, and said he injured his foot during this deployment.  On demobilization medical examination in May 2003, the examiner diagnosed plantar fasciitis of the left foot, resolving with treatment.  The examiner indicated that the Veteran's plantar fasciitis of the left foot was responding to treatment.  The second element of a service connection claim is met.  Id.  

On VA examination in June 2004, the Veteran complained of bilateral foot pain and said he was diagnosed with plantar fasciitis in service, but the examiner noted that this could not be documented, although he noted that the Veteran was treated for pain in the arch of the left foot in May 2004.  A magnetic resonance imaging (MRI) scan of the left foot did not show plantar fasciitis.  On examination, there was pes planus and tenderness to palpation of the left foot just in front of the heel.  The pertinent diagnosis was bilateral foot pain which prevented him from jogging or running but no evidence of plantar fasciitis on MRI scan, and minimal subjective discomfort of the left foot.  The examiner opined that the Veteran had subjective symptoms of foot pain, but no evidence of plantar fasciitis, and thus it was difficult to make a connection between his current foot pain and his foot condition noted in service.

An October 2003 physical profile (apparently from a subsequent period of reserve service) reflects that the Veteran was diagnosed with bilateral plantar fasciitis.

Post-service private medical records dated from 2004 to 2006 from Dr. T. reflect ongoing treatment for plantar fasciitis of the left foot.  A February 2004 treatment note reflects that the Veteran complained of foot and heel pain since approximately May 2003.  On examination, there was pain to palpation under the calcaneal tuberosity of both feet.  The diagnosis was plantar fasciitis and heel spur.  Subsequent records reflect treatment for complaints of chronic heel pain for approximately two years.

At his June 2014 Board hearing, the Veteran testified that his foot pain began during service and continued ever since then.  He said that although Dr. T. is still his doctor, he currently self-treats his ongoing foot pain with over-the-counter medication.

Although the June 2004 VA examiner indicated that a diagnosis of plantar fasciitis of the left foot was not shown in the Veteran's service treatment records, the Board notes that this is incorrect, which reduces the probative value of the doctor's negative medical nexus opinion as it is based on a factual inaccuracy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner also found no current plantar fasciitis of the left foot on MRI scan, although current left foot pain was noted on examination.

Considering all of the evidence of record, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's plantar fasciitis of the left foot is related to his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  There is no positive medical nexus opinion linking the current plantar fasciitis of the left foot with service, and there was a negative MRI scan of the left foot in June 2004.  Evidence weighing in favor of the claim includes the fact that the condition was diagnosed during active service, was diagnosed on demobilization medical examination in May 2003, and was treated by Dr. T. from 2004 to 2006, along with the Veteran's competent and credible statements that he has had continuous symptoms of pain in his left foot since service.

Consequently, resolving all reasonable doubt in his favor concerning the origin of his plantar fasciitis of the left foot, the Board finds that service connection is warranted for this disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

ORDER

Service connection for plantar fasciitis of the left foot is granted, subject to the regulations governing monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for plantar fasciitis of the right foot.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, the Board notes that the Veteran has apparently had additional unverified periods of reserve service after May 2003, as demonstrated by his testimony and the October 4, 2003 physical profile.  

To establish status as a Veteran based upon a period of active duty for training (ACDUTRA), a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  

The Board observes that the Veteran has not yet established Veteran status with regard to any periods of military service after May 21, 2003.  The fact that a claimant has established status as a Veteran for other periods of service does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  On remand, the AOJ should attempt to verify any periods of service after May 21, 2003. See Tagupa v. McDonald, __Vet. App. __No. 11-3575, 2014 WL 4199213 (U.S. Vet. App. Aug. 26, 2014). 

Although the Veteran contends that he incurred plantar fasciitis of the right foot during his active service in 2003, the Board notes that service treatment records from this period only reflect complaints, treatment and diagnosis of plantar fasciitis of the left foot.  Medical records dated from October 2003 reflect complaints, diagnosis and treatment for plantar fasciitis of the right foot, including surgery in June 2005.

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  During the instant appeal, the Veteran has not been provided with a VA examination and medical opinion regarding the etiology of his plantar fasciitis of the right foot, and the Board finds that a VA examination and medical opinion is required in light of the evidence discussed above.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of Army and any other records repository and request (a) any additional service treatment records, and (b) verification of the complete dates and types of the Veteran's service, whether it was active duty, active duty for training, inactive duty training, or active duty for special work.

In particular, the AOJ should attempt to determine the Veteran's duty status on October 4, 2003.

2.  Then, the AOJ should arrange for a VA examination by an appropriate examiner to obtain a medical nexus opinion as to the etiology of plantar fasciitis of the right foot.  The claims file must be provided to and reviewed by the examiner.  

Based on a review of the record, the examiner should provide an opinion as to the following questions:

(a) What is the likelihood (very likely, as likely as not, or unlikely) that plantar fasciitis of the right foot was incurred during service, or is otherwise related to service?

(b) What is the likelihood (very likely, as likely as not, or unlikely) that plantar fasciitis of the right foot was either caused OR chronically aggravated by his service-connected plantar fasciitis of the left foot?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


